                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

LJ DOLIN,

              Plaintiff,

v.                                                               No. CV 19-310 GJF/CG

THYSSENKRUPP ELEVATOR CORP.,

              Defendant.

            ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadlines, (Doc. 7), filed April 25, 2019. The Court, noting that the Motion is jointly filed,

finds that the Motion is well-taken and should be GRANTED.

       IT IS THEREFORE ORDERED that:

       1. Plaintiff shall file a Response opposing Defendant’s Motion to Dismiss, (Doc.

          3), by May 3, 2019; and

       2. Defendant may file a Reply on or before May 24, 2019.

       IT IS SO ORDERED.


                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
